AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                               JUDGMENT IN A CRIMINAL CASE
                               v.                                          (For Offenses Committed On or After November 1, 1987)


                    Martimiano Leon-Velece                                 Case Number: 2:19-mj-8395-AGS

                                                                           Danielle Rachel Iredale
                                                                           Defendant’s Attorney


REGISTRATION NO. 83110298

THE DEFENDANT:
☒ pleaded guilty to count(s) 1 of Complaint
☐ was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                         Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                               1


☐ The defendant has been found not guilty on count(s)
☐ Count(s)                                                                  dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 35 DAYS


 ☒ Assessment: $10 WAIVED
 ☒ Fine: WAIVED

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, February 11, 2019
                                                                         Date of Imposition of Sentence



                                                                         HONORABLE ANDREW G. SCHOPLER
                                                                         UNITED STATES MAGISTRATE JUDGE


                                                                                                                 2:19-mj-8395-AGS
